UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7016


MARCUS LE’SHAWN DIXON,

                    Petitioner - Appellant,

             v.

DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:21-cv-00114-HFH)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Le’Shawn Dixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Le’Shawn Dixon seeks to appeal the district court’s order denying his Fed.

R. Civ. P. 60(b) motion for relief from the district court’s prior order dismissing his 28

U.S.C. § 2254 petition as successive and unauthorized. The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.            See 28 U.S.C.

§ 2253(c)(1)(A); see generally United States v. McRae, 793 F.3d 393, 400 & n.7 (4th Cir.

2015). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists could find the district court’s assessment of the constitutional claims debatable or

wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When, as here, the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim of the denial of

a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Dixon has not made

the requisite showing. See In re Dixon, No. 21-154 (4th Cir. Apr. 28, 2021) (unpublished

order). Accordingly, we deny Dixon’s motion for a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED

                                              2